 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDIdaho Pacific Steel Warehouse Co., Inc.and Local No.483, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca, Independent.Case 19-CA-8181 and 19-CA-8275December 16, 1976DECISION AND ORDERBY MEMBERS JENKINS,PENELLO, ANDWALTHERMember Walther disagrees with his colleagues'conclusion that Respon-dent violated Sec. 8(aXl) of the Act by rescinding its employees' gaspurchase privilege as he finds this action was contemplated prior to theUnion's advent at Respondent's plant and that Respondent was privileged toundertake this action when it did2Although we agree with the AdministrativeLaw Judge's finding thatRespondent violated Sec 8(aX5) by refusing to bargain with the Union, wedo not rely onJoy Silk Mills,Inc vN L R B,185 F.2d 732 (C.A.D C , 1950),certdenied341 U.S.914 (1951),for that conclusion Instead,we rely on ourholding inFredSnow,Harold Snow and Tom Snow,d/b/a Snow & Sons,134NLRB 709,enfd 308 F.2d 687 (C A. 9, 1962),and related cases cited by theAdministrative Law JudgeAPPENDIXOn August 27, 1976, Administrative Law JudgeHenry S. Sahm issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfiled a brief in response to Respondent's exceptionsand in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, fmdings,l andconclusions of the Administrative Law Judge and toadopt his recommended Order,2 as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Idaho Pacific SteelWarehouse Co., Inc., Boise,Idaho, its officers, agents, successors, and assigns,shall take the action set forth in said recommendedOrder, as so modified:1.Substitute the following for paragraph 2(b) andreletter the following paragraphs accordingly:"(b)Make whole all unit employees for any loss ofearnings suffered as a result of the withholding of thescheduled wage increases with backpay computed ona quarterly basis in the manner set forth in F. W.WoolworthCompany,90 NLRB 289 (1950), withinterest thereon at the rate of 6 percent per annum, asset forth inIsis Plumbing & Heating Co.,138 NLRB716 (1962)."2.Substitute the attached notice for that of theAdministrative Law Judge.iWhile weagree withthe Administrative Law Judge thatRespondentviolated theAct in its inquiry of an employee whetherhe would cross thepicket line in the eventof a strike,we note that it was Respondent's agent,Robert Land,who made that statement, not Respondent's agent, Evans, asthe AdministrativeLaw Judge found.227 NLRB No. 50NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportu-nity to present their evidence, the National LaborRelations Board has found that we violated the lawand has ordered us to post this notice and we intendto abide by the following.WE WILL bargain, upon request, with Local No.483, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica,Independent, as the exclusive bargainingrepresentative of all employees in the unit de-scribed below, and shall embody in a signedagreement any understanding reached. The bar-gaining unit is:All production employees, maintenance em-ployees, truckdriving employees, and ware-house employees employed at 5320 EmeraldStreet,Boise, Idaho, excluding technicalemployees, office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.WE WILL NOT question you about your unionactivities,membership, or sympathies.WE WILL NOT threaten you or discriminateagainst you in any way if you should sympathizewith or join a union, nor will we promise you anybenefits if you should have nothing to do with theUnion.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of yourrights under Section 7 of the Act.WE WILL repay you what we owe you when werescinded the wage increase we gave you in yourOctober 31, 1975, paychecks.IDAHO PACIFIC STEELWAREHOUSE CO., INC. IDAHO PACIFIC STEEL WAREHOUSE CO.327DECISIONSTATEMENT OF TILE CASE-HENRY S. SAIJM, Administrative Law Judge: This consoli-dated case was heard at Boise, Idaho, commencing onMarch 16 and concluding on March 17,1976.1 The originalcharges were filed by the Union on November 21 and 24and January 12, 1976, and the complaint issued onFebruary 117, 1976. The primaryissues arewhether theRespondent Company during` an organizational campaignviolated 'Section 8(a)(1) and ,(3) of the National LaborRelationsAct, as amended, by allegedly promising itsemployees the reinstitution of a pension program; threaten-ing its employees with both reduced benefits and loss of allbenefits if they selected the Union herein; informing themthat a scheduled wage increase was being withheld becauseof their union activities; interrogating employees withrespect to their union activities and their willingness tocross a picket line; discontinuing the Company's formerpractice of allowing employees to purchase; at a discount atcompany tanks, gasoline for their personal autos; =anddiscontinuing a Christmas bonus in 1975 which it had givento its employees in 1970, 1971, 1973, and 1974.Respondent denies that any of such acts,"conduct, andviolations of Section 8(a)(1) and (3) enumerated above '"tothe extent they existed, were in any manner done for thepurpose of interfering with the rights of employees protect-ed by the Act." In addition, Respondent denies anypromises or threats were made or reprisals taken against itsemployees for their union activities.The complaint, in addition, alleges that the ChargingParty Union, Local 483 of the Teamsters, has representedRespondent Company's production, maintenance, ware-house— and truckdriver employees since October 31, byvirtue of authorization cards signed by a majority of saidunit employees which was certified on November 3 by theIdaho Department of Labor -and Industrial Services whichconducted a cross-check of employees, union card signa-tures againstthe Company's payroll records. Since, thattime, alleges the complaint, the Respondent Company hasrepudiated its recognition of, and has refused to bargainwith the Union, all in violation of Section 8(aX5) of the Act.Thus, the General Counsel claims that the Company byits refusal to recognize the Union as the exclusive bargain-ing representative of said unit employees, notwithstandingthe Idaho Labor Department's cross-check poll which itannounced -showed that a majority of the unit employeeshad signed union authorization cards, thereby committedan unfair labor practice within the meaning 'of Section8(a)(5).Respondent, however, denies this, contending that itnever at any time agreed to be bound by the card checkinasmuch as the Union never represented a majority of saidemployees and, furthermore, it would never recognize theUnion without the Board first conducting an election underits auspices.Briefs were filed by the parties on April 19,1976.Upon the entire record2 in this case, including the briefs,and from observation of the demeanor of the witnesses asthey testified, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER AND THE LABORORGANIZATION INVOLVEDRespondent, an Idaho corporation, is engaged in thewholesale distribution of steel and steel products at its plantlocated at Boise, Idaho. During the "past "12 monthsRespondent, in the course and conduct of its businessoperations, sold and shipped steel products in excess of$50,000 from Boise to points outside Idaho. It is found thatRespondent is engaged in commerce within the meaning ofSection 2(6)and (7) ofthe Act.Local No. 483, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Independent, is a labor, organization within the meaning ofSection 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESSection - 8(a)(1) _The Union initiated an organizational campaign amongRespondent's production,maintenance,warehousemen,and truckdriving employees. At a meeting on August 24,Roy Corson, the Union'sbusinessagent, obtained thesignatures of , five employees on Teamsters authorizationcards for the eventual purpose of having the Unionrepresent them in collective-bargaining negotiations withtheir employer, Idaho Pacific Steel Warehouse Company,Respondent herein.On October 29, the, Union by, Roy Corson, businessagent,mailed the following letter to Claude Bailey, vicepresident/general managerof Respondent:We have set aside the complete days of November 13and November 14, 1975, to start our negotiations withyou on the new contract for Idaho Pacific SteelAftermeeting - with 'the employees and taking theircontract proposals we respectfully submit a copy ofthese proposals to you.We would suggest the first meeting to be held in ouroffice on November 13, 1975 at 10:00 A.M.Corson telephoned Bailey on October 30 with respect torecognition and negotiations and during this conversationBailey agreed with Corson's suggestion that they meet withofficials of the Idaho Department of Labor on the followingday. The following letter was then written, dated October30, addressed to W. C. Hoop, deputy director of the IdahoDepartment of Labor, which was signed by Bailey andIAll dates hereinrefer to 1975unless otherwise indicated2Errors inthe transcript have beennoted andcorrected. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDCorson and to which were attached the signed union cardsof five of its employees.3 The letter reads as follows:It is agreed mutually by Teamsters Union Local #483and Idaho Pacific Steel Warehouse Company that theIdaho Department of Labor and Industrial Servicesconduct a cross check of the signed Bargaining Cardsignatures, against the Company payroll records.We further agree to have this card check done onOctober 31, 1975 in the offices of Idaho Pacific SteelWarehouse Company located at 5320 Emerald St.,Boise, Idaho, at 10:00 A.M.At this meeting on October 31, W. C. Hoop, the deputydirector of the Idaho Labor Department, explained toCorson and Bailey, according to the testimony of JohnJones, an official of the department, that "the purpose ofcross check was to verify whether Teamsters Local 483 hadsufficient [employee] signatures to be the sole bargainingagent." The check revealed that a majority of the unitemployees had designated the Union as their bargainingagency for the purpose of collective bargaining.Bailey testified that while he and Corson, the unionofficial,were meeting on October 31 at the Idaho StateDepartment of Labor offices to participate in the cross-check, they disagreed as to whether one of the employeesshould be included in the unit, whereupon Corson threat-ened that, if Bailey did not agree to omit this employeefrom the bargaining unit, the Union would picket the Boiseplant and Respondent's Portland, Oregon, plant, where-upon he acceded to Corson's demand and the cross-checkproceeded under the auspices of the Idaho Labor Depart-ment.When the results were announced and the Idaho Laborand Industrial Services issued a certification on November3, the state officials, testified Bailey: "shoved a piece ofpaper in front of me indicating they had made the checkand I signed it and that was about it." Bailey's denial is notcredited that he never intended to recognize or negotiatewith the Union as the employees' bargaining agent eventhough they had a "majority of the signatures.... Iintended-we were talking about votes and who had theright of voting privileges and I intended this should be anelection."Bailey continued that Corson never informedhim that "the results of this card check could replace anelection."Moreover, it strains one's credulity to believeBailey's testimony that the state officials never explained tohim that the Company "would be bound to recognize theUnion as the bargaining agent if they in fact were shown inthe card check to have the majority." On the contrary,incredibly asserted Bailey, all the state officials told himwas merely that a majority of the employees "had signedthese cards." 4By letter dated October 29, Corson, the union official,mailed the following letter to Bailey which reads as follows:Teamsters Union Local 483 has been duly Authorizedby the majority of your employees, to represent them innegotiations for the purposes of obtaining a CollectiveBargainingAgreement on their Wages, Hours andWorking conditions in the following Unit:sstssAny Discrimination or reprisals directed against any ofthese employees, will cause this Teamsters Union Local#483 to engage in any or all legal and economicrecourse to protest their rights guaranteed them by theFederal Government, Under Section 7 of the NationalLabor Relations Boards rules and regulations, to Jointhis Bona Fide Labor Union.We hereby, request that Negotiation on the terms andconditions of a collective Bargaining Agreement Com-mence at the earliest possible date.We suggest that the first meeting be held in the officesof This Local Union, located at 208 North 16th St.,Boise,Idaho, on the 4th day of November 1975, at10:00A.M. If this time, place or date is of aninconvenience for you, please telephone the under-signed and mutually convenient arrangements will bemade.On November 10, Attorney Fields wrote the followingletter on behalf of the Respondent Company:This will respond to your letters of October 29, andNovember 6, 1975, to Mr. Claude Bailey of IdahoPacific Steel Warehouse Co., requesting negotiations fora collective bargaining agreement.As attorney for Idaho Pacific Steel Warehouse Co. inthismatter, I hereby advise you that the employer has agood faith doubt as to whether you in fact, dulyrepresent a majority of its employees. Idaho PacificSteelWarehouse Co., therefore, cannot recognize youas the bargaining agent of said employees unless anduntilyou are so certified following a secret ballotelection conductedby the National Labor RelationsBoard. To facilitate such an election, we have forward-ed to the N.L.R.B. today an employer petition forelection.Lest there be any misunderstanding, I am aware ofthe so-called "Certificate of Representation for Bar-gaining Agent" issued by the director of the IdahoDepartment of Labor & Industrial Services. Our posi-tion is (1) that the N.L.R.B., and not the IdahoDepartment of Labor and Industrial Services, is theagency with jurisdiction to certify bargaining represen-tation for this employer and (2) that the "cross check"upon which said "certification" is purportedly basedwas of "authorization cards" which, in the good faithbelief of the employer, may not reflect the true desiresand intentions of the employees.We believe theemployees of Idaho Pacific Steel Warehouse Co. are3EarlHarrison, who signed a union card on October 24, notified the4Assumingarguendothat this was so,nevertheless, an mtelhgent andUnion by letter dated November 10 that he was rescinding his authority forknowledgeable individual,who was in charge of the Boise plant,would notthe Union to represent him and requested that his card be"withdrawn."Hebe so naive as not to know the legal incidence of a card check under theleft Respondent's employ on February 19, 1976.circumstances here revealed. IDAHO PACIFIC STEEL WAREHOUSE CO.329entitled toexpress themselves in a proper secret ballotelection and we trust you-will agree.As mentioned above, -the General Counsel alleges alsothat Respondent committed various independent violationsof Section 8(axl). The first of these alleges that it wascoercive of employees' Section 7 rights when.Respondentnotified its employees that in the future there would be nomore gasolinesalesmade to them for their personal carsfrom the company pump which purchases they paidmonthly in cash. It is also alleged in the complaint that'Respondent's rescinding this gas purchase privilege alsoviolated- Section 8(a)(5) by unilaterally changing a condi-tion of employment.Bailey, Respondent's vice president, testified that, 3 yearsafter this employees' gasoline privilege had been instituted,a nationwide energy shortage occurred, resulting in theCompany not having sufficient fuel for their own vehicles.Also, he continued, the additional administrative dutiesinvolved, including the bookkeeping and collecting fromthe employees for their gas purchases, became irksome soRespondent notified the employees "the first part ofOctober" that it was discontinuing selling gasoline tothem.5- --The General Counsel also alleges that Section 8(axl) wasviolatedwhen. Rulon Evans, a supervisor within themeaning of Section 2(11) of the Act, not only promisedemployees reinstitution of pension benefits but also threat-ened them -with rescission of such benefits should theyselect the Union as -their bargaining, representative. BothEvans and also Land, Respondent's warehouse foreman,denied that this ever occurred. Employee Hartzfeld testifiedthat, in July 1975, the Company had promised to institute apension plan in the future but Evans-told them on October29 that the proposed -pension plan had been rescinded but,if they wished to pay the premium' themselves, it could bearranged for them to do so by paying the premiums directlyto the insurance company. Patterson, another employee,corroborated Hartzfeld and added that Evans told bothhim and Hartzfeld, however, that "benefits would bedropped if the Union were to come in." Evans denied this.Other 8(a)(1) allegations in the complaint are that variousemployees were interrogated concerning their union beliefs.Employee Patterson testified "a couple of days after thefirst of [November]" Evans asked him:-if I realized how much one union would hurtsome of the fellow employees to which I replied, "No, Idid not realize how much' it would hurt them." I reallywasn't that much involved at the time.... He askedme if I really felt the Union would help me to which Ifelt it -was the best thing to do and he also said, you doknow you had-raises onyour last paycheck [of October31, received on November 3 ].Evans denied he ever said this.5Hartzfeld, the General Counsel'switness, estimated he was notified thefirst weekin Novemberthat the gasolme,arrangement was beingterminated.It isbelieved and founduponHartzfeld's credited testimony thatRespon-dent notifiedits employees afterunion activities commenced.6 LebanonSteel Foundry v. N LR.B.,130 F.2d 404, 407-408 (C.A:D.C.,1942)Hartzfeld testified that in a conversation with Evans, whois admitted to be a supervisor, Evans- asked him in"theearly part of November," "what we figured that we wouldgain by having the Union . . . and I told him that we hadn'thad a raise in better than a year and the fact that they tookour pension plan away from us, and that ended theconversation."Hartzfeld also testified that Land, the warehouse fore-man, said to him on January 2, 1976: " `Ernie, youwouldn't cross a picket line if it was put up, would you?'and I said, `No, sir. No way!' and he said, `Well,- in thatcase, I need your keys [to the plant],' so I gave him my keysand after I gave him the keys I asked him what the reasonwas and he said, `I guess the boss was going down the hardway...: " Bailey, on his direct examination by Respon-dent's counsel, testified that Corson, the union official,threatened him in the "latter part of December" with aemployees who had keys to the plant to return them.,The complaint alleges that a violation of Section 8(a)(3)occurred when Respondent, withheld from its employees ascheduled wage increase in retaliation for their unionactivities.Beginning in the spring of 1975, some, of theemployees requested raises in pay. In September, Baileyconsulted with his superiors at the main plant in Portland,Oregon, about,-the employees' requests for a, pay raise.Respondent decided in October.to grant the pay raises to beeffectiveOctober 31.When the checks arrived fromPortland on Friday, October 31, payday, they included apay raise of 25 cents an hour. These checks, however, werenever issued to the employees. Instead, other checks, whichdid not include the 25-cent hourly increase but their current.wage scale, were paid to the employees on Monday,November 3.Section 8(a)(5)The uncontradicted evidence shows that the Union hadbeen designated by the Respondent's employees in anappropriate bargaining unit as their bargaining agent whentheUnion requested recognition and bargaining on No-vember 6. Thereupon, by virtue of the provisions of Section9(a) of the Act, the Union became the exclusive representa-tive of all the employees in the bargaining unit, and Section8(a)(5) provides that when an employer`refuses to bargainwith the representative chosen by his employees he is guiltyof an unfair labor practice. Such a showing has been madehere by a preponderance of the credited evidence.It is well settled that an employer's duty to bargain is notdependent upon an election and Board certification.6 Thus,a union's representative statusmay be - established bydesignation cards, or applications- for membership oremployee petitions.7 The Act, it should be emphasized,does not condition an employer's obligation to bargainupon an antecedent certification by the Board, where, ashere, a union's majority designation is clearly established7 SeeUnitedMme Workersv. ArkansasOak Flooring Co.,351 U.S. 62, 71-72 (1956);NLRB. v. Bradford Dyeing Association,310 US. 318, 338-340(1940),N.L.R.B.v. LoursvilleRefiningCo., 102F.2d678,680(C.A.6, 1939),cert. denied 308 U.S. 568;NLRB. V. Clinton E. Hobbs Company,132 F.2d249 (C.A. 1, 1942), enfg. 41 NLRB 537. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDby authorization cards, so that the employer acts at his perilin refusing to recognize a duly selected bargaining agent .8By Respondent's failure to accept the fact as to the Union'smajority as certified by the Idaho Department of Labor andby engaging in unlawful conduct designed to underminethe Union's support, detailed above, Respondent commit-ted unfair labor practices. Equally clear is the establishedlaw that an employer's duty to bargainarisesimmediatelyupon receipt of an unequivocal request, such as thecircumstances in this casereveal.However, when theRespondent Company stressedits insistencethat it wouldnot grantrecognitionon the basis of the Idaho StateDepartment of Labor's cross-check of the employees'authorization cards,9 the Company betrayed its fundamen-tal opposition to the entire principle of collective bargain-ing by resorting immediately to coercive activitiesandrefractory conduct. By interfering with the rights of itsemployees and violating the Act immediately following theUnion's requestfor recognition, Respondent itself provideda reliable index for measuring whether it had a good-faithdoubt of the Union's claim that it represented a majority ofthe employees.Moreover, the Respondent offered noevidence casting any doubt on the authenticity of the cardsthe employees signed which shows bad faith.10 The credibleevidenceis conclusively to the contrary.While an employer may, of course, refuse to recognize aunionwhen motivated by a good-faith doubt concerning itsmajority status, it is settled, as stated inJoy Silk Mills, Inc.v.N.L.R.B.,185 F.2d 732, 741 (C.A.D.C., 1950), cert.denied 341 U.S. 914, enf. 85 NLRB 1263, that when:such refusal is due to a desire to gain time and totake action to dissipatethe union'smajority, the refusalisno longerjustifiable and constitutes a violation of theduty to bargain set forth insection 8(a)(5) of the Act.[Citing cases.] The Act provides for election proceed-ings in order to providea mechanismwhereby anemployer acting in good faith maysecure adetermina-tion of whether or not the union does in fact have amajority and is therefore the appropriate agent withwhich to bargain. Another purposeis to insurethat theemployees may freelyregistertheir individual choicesconcerning representation.Certainlyit isnot one of thepurposes of the election provisions to supply anemployer with a procedural device by which he maysecure the time necessary to defeat efforts towardorganization being madeby a union."Furthermore, any attempt to evaluate whetherRespon-dent insistingupon a Board election, did so in good faith,requiresthat due consideration be given to Respondent'sconduct andactivitiesdetailed above and below.12 Accord-ingly, it is found that the Respondent refused to bargaincollectively on and after November 3, 1975, with the Union8N.LR.Bv PiquaMunisingWood Products Co,109 F 2d 552,556 (C A6, 1940).9An erroneous view of the law, even if held in good faith, is not a defenseto a charge of refusal to bargainOld King Cole, Inc v. N LRB.,260 F 2d530,532 (C.A. 6, 1958).iO SeeJohnP Serpa, Inc,155 NLRB 99 (1965),where the Board said"Where the GeneralCounselseeks to establish a violation of Section 8(aX5)on the basis of a card showing,he has the burdenof provingnot only that amajorityof employeesin the appropriate unit signed cards designating theas the exclusive representative of its employees in anappropriate unit and thereby deprived its employees notonly of the rights guaranteed by Section 7 of the Act, butalso violated Section 8(a)(5) of the Act.InLinden Lumber Division, Summer & Co. v. N.LRB.,419 U.S. 301 (1974), the Supreme Court held that anemployer may lawfully refuse to bargain on the basis ofunion authorization cards and insist on an election if herefrains from conduct that would tend to preclude a freeelection.However, inNation-wide Plastics Co., Inc.,197 NLRB 996(1972), the Board reaffirmed its holding inFred Snow,Harold Snow and TomSnow,d/b/a/ Snow & Sons,134NLRB 709 (1961), and inLinden Lumber, supra,theSupreme Court expressly recognized that an employer whoagrees to have majority status determined by a means otherthan a Board election may not thereafter breach itsagreement, refuse to bargain, and insist upon an electionbecause of dissatisfaction with the agreed-upon method.Snow & Sons, supra,involved an agreement to a cardcheck conducted by a mutually agreed upon neutral thirdparty for the purpose of determining the authenticity of theemployees' signatures. The employer subsequently refusedto bargain, asserting that, while it did not question theaccuracy or propriety of a card check, it did not consider acard check binding. The Board held that this refusal tobargain violated Section 8(a)(5), reasoning that, afterobtaining the results of the card check,the employer couldentertain no reasonable doubt as to the union's majoritystatus.13 In affirming the Board's holding the Ninth CircuitCourt of Appeals stated: 14The manner in which an employer receives reliableinformation of union representation, whether by acci-dent or design . . . is of no consequence. Once he hasreceived such information from a reliable source,insistence upon a Board election can no longer bedefended on the ground of a genuine doubt as tomajority representation.Nor is it important whether an employer appreciatesin advance that a card count may provide informationwhich will undermine his right to insist on a Boardelection.Had the Snows been told in advance of thelegal significance of the signature verification and hadthey then refused to participate in the signature verifica-tion procedure, they could no longer claim that theirinsistence on a Board election was in good faith.In theSnowcase, the employer had expressly agreed toresolve the issue of the union's representative status by ameans other than a Board election. However, inHardingGlass Industries, Inc.,15where a card check was conductedby a disinterested third party, there was some question as tothe parties'agreement.The employer had told the union heunion as bargaining representative, but also thatthe employer in bad faithdeclined to recognize and bargain with the union."11See alsoClennoni's, Inc,154 NLRB 1397, 1401 (1965)iYSeeNLRB. v. Marion G Denton and Valedia W Denton, d/b/aMarden Mfg.Co., 217 F.2d 567, 570 (C.A. 5, 1954), cert. denied 348 U S 98131 134 NLRB 709, 71014308 F.2d 687, 692 (C.A. 9, 1962).15216 NLRB 331(1975) IDAHO PACIFIC STEEL WAREHOUSE CO.331would -not respond to the, union's demand for recognitionuntil he consulted with counsel and that he had initiated, thecard check merely for the purposes of verification ofsignatures: Notwithstanding this question as to the "volun-tarism,'" i.e.,whether in fact that employer had agreed to letits "knowledge'-of majoritystatus-be established by meansother. than -a Board election, a majority' of the Board- heldthat the employer was bound to recognize the union'smajority after participating in `the card check. The employ-er, held the-Board, had sought the card check, and after itoccurred the employer had no reasonable basis for doubt-ing the union's majority.---With respect to Respondent's defense in the instantproceeding that it did not understand the-implications of acard check when it agreed to the procedure,Harding Glass,supra,would appear to indicate that whether or not theemployer - intended to create a binding obligation byassenting,_to or requesting g-a card check the test is not thisintent,but whether the employer has a good-faith doubt of-majority status. In the face of an-impartial verification ofcard authenticity, it would appear that the employer cannotsuccessfully assert a good-faith doubt,, regardless of hisintent to be bound by the results of a cross-check of unionauthorization cards or his purported-lack of understandingas to the implications of his agreements.InSullivan, Electric Company,199 NLRB 809, 816 (1972),where an employer conducted a poll of his employees whichrevealed the union's majority but it' nevertheless-- insistedupon an election; contending that it was unaware of theunion'sbargainingdemand,- the -Board stated, citingN.L.RB. v. 'Regal Aluminum, Inc.,436 F.2d 525 (C.A. 7,1971):[T]he company-,cannothide behindits ownself-construct-ed wall ofobstinanceand therebyuse its ignorance as a= shield :._.As- Mr. Justice Clifford early observed:'[I ]t is-well-settled law that a - party= to atransaction, ;where -his' rights -are liable to beinjuriously affected by-notice, cannot wilfully shuthis eyes, to the means of knowledge which heknows are- ' at: hand, and thereby escape theconsequenceswhich would flow from the notice ifit had actually been received.... .Thus, in the -instant Case-at bar, -Respondent violatedSection 8(a)(5) on 'November 6,, under- the circumstancesherein,by refusing -to -bargain on the basis of a- cardmajority afteragreeingto an impartial verification ofauthenticity.The alleged violation of Section 8(axl)Discussion and Conclusions[T]he question of organization by the employees . . . isthe -exclusive business and concern of the employees. Itis the mandate of the statute that the employer shall not18N L R.B v. William Davies-Co, Inc.,135 F2d 179, 181(C A. 7, 1943).17N.L.R.B v Illinois Tool Works,153F.2d &11,814 (C.A. 7, 1946).18N.L R.B. v. The Syracuse Stamping Company,208 F.2d 77 (C.A. 2,1953)-19N L R.B.-v. Somerset Classics, Inc, and Modern Mfg. Co., Inc.,193 F.2d613 (C.A. 2, 1952), cert deniedsub nom Modern Mfg. Co., v. N.L.RB.,344intrude himself into the picture. The slightest interfer-ence,: intimidation or, coercion by the employer of theemployees in the rights guaranteed to the employees bythe statute constitutes an- unfair labor practice= inviolation of Section 8(a)(1)=of the Act.16In determining.whether an, employer's conduct amountsto interference, restraint, or coercion within thee meaning ofSection 8(a)(1);, the test--is not the employer's intent-ormotive, but whether the conduct is reasonably calculated ortends to interfere with the -free exercise - of the rightsguaranteed employees by the Act.17 Threats of dischargefor prounion, activity -tend to deny :employees the freeexercise of the right of self-organization guaranteed- by-Section 7 of the Act.18 Threats to deny employees wageincreasesor rescind other benefits they presently enjoy, asRespondent did in thiscase, ifa union organizing drive issuccessful,obviously have a similar coercive effect.19Interrogation or questioningmay extract -informationwhich is often used for subsequent reprisals and to inducefear.This - fearwillbe -felt not only by the workerinterrogated but also by all other employees who hear of the-questioning.Especially in the insecure organizationalperiod, the employer- can make a seemingly innocent-question-suggest hisdispleasurewith employees whosupport the union. Such questions may convey an imaginedthreat of reprisal and dissuade employees from supporting aunion. In -the instantcase, the questioning of employees asto what benefits they expected from the Union, or whetherthey would cross a picket linein the event of a strike, are solinkedwith other -antiunion conduct -clearly evidencingRespondent's union animusthat it is part of a pattern ofactivity.--An overall perspective of the factual situation of the caseat bar reveals that Respondent's conduct, which wasmotivated by knowledge of its employees' union activities,was such as' restrained, interfered 'with, and coercedemployees in the exercise -of their rights for the reasonshereinafter and above-indicated. On -the issue-of whetherRespondent violated Section 8(a)(1), consideration hasbeen given also to Respondent's patent union animus, itsdiscriminatory and proscribed conduct and refusals tobargain, as it is not required that each item of Respondent'sconduct be considered separately and apart from all others,but consideration must be, given to all such conduct as awholewith a view to drawing inferences reasonablyjustified by their cumulative probative effect 20 To establisha, violation of Section 8(a)(1);- it need only be shown thatunder the circumstances existing the employer's conductmay reasonably tend to coerce-or intimidate employees inthe exercise of rights protected under the Act 21Moreover, 'employees Hartzfeld, Patterson, and Johns,whose testimony merits belief, appeared to' be forthright,sincere,and crediblewitnesses.Furthermore, their versionsare consistent with the attendant circumstances in this case.U.S. 816;N:L R.B. v. Franks-Bros. Company,137 F.2d 989 (C.A 1, 1943)affd. 321 U.S. 702.20N.L.R.B. v.'Popeil Brothers, Inc.,216 F 2d 66,68 (C.A. 7, 1954).21Local 542,InternationalUnion of Operating Engineers, AFL-CIO v.N.L KB.,328 F.2d 850,852 (C.A. 3, 1964), cert. denied 379 U.S. 826, 332DECISIONSOF NATIONALLABOR RELATIONS BOARDFinally, considerable probative value is attached to theirtestimony as they were employed by Respondent at thetime they testified. As such, they depended on their jobs fortheir livelihood and they undertsood that, after testifying,they would continue in the employment of Respondent.This practical consideration has lead the trier of these factsto place considerable credence on these employees' testimo-ny as it is believed they were impelled to tell the truthregardless of what consequences might eventuate.Basedupon the foregoing, it is concluded and found thatby the following conduct, which is singly and in combina-tion unfair labor practices for the reasons explicated herein,Respondent violated Section 8(a)(1) of the Act as itinterfered with, restrained, and coerced the employees intheir freedom to choose to be represented by the Union:(1)When Respondent notified its employees after unionactivity had commenced that the gasoline purchase privi-lege for their personal cars was rescinded.(2)When Evans, a supervisor, promised employeesreinstitutionof their pension benefits and also threatenedrescission of same should they select the Union as theirbargaining representative.(3)When Evans interrogated Patterson and Hartzfeldindividually as to whether they realized how much theUnion would hurt them and if they really felt the Unionwould help them. Evans on another occasion askedHartzfeld what the employees figured that we would gainby having the Union. SeeN.LKB. v. Armcor Industries,535F.2d 239 (C.A. 3, 1976).(4)When Evans asked Hartzfeld whether he would crossa picket line in the event of a strike and the latter replied inthe negative.(5) Section 8(a)(3) was violated when Respondent discri-minatorily withheld a scheduled pay increase of 25 cents anhour on October 31, 1975, in retaliation for employees'union activities.All other allegations of the complaint are hereby dis-missed because of lack of proof as well as a failure to proveby a preponderance of the evidence said allegations withrespect to Respondent not giving its employees a Christmasbonus and requesting of certain employees the return ofkeys to companypremiseswhich had been given them byRespondent before the inception of organizational activityby the Union.THE REMEDYHaving found that Respondent engaged in unfair laborpractices as set forth above, it will be recommended that itcease and desist therefrom and take affirmative action,found necessary and designed to effectuate the policies ofthe Act.Having found that Respondent discriminatorily withhelda wage increase from the unit employees when it rescindedon Friday, October 31, those checks increasing their wagesand then issuing to them checks eliminating the wage22N L.R B v. EntwistleMfg.Co., 120 F.2d 532 (C.A. 4, 1941);CaliforniaLingerie, Inc,129 NLRB 912 (1961).23Republic Steel Corporationv.N LR.B,311 U.S 7,10 (1940),NLRBv. Lundy Manufacturing Corp.,316 F.2d 921, 925 (C A. 2, 1963).24 International Broadcasting Corporation,99 NLRB 130, 133 (1961).25Republic Steel Corporation,supra,311 U S at 10.increase on Monday, November 3, the same day the IdahoDepartment of Labor's card check revealed that a majorityof the employees had selected the Union herein, it will berecommended, therefore, that all such unit employees bemade whole by Respondent foranylossof earningssuffered by reason of such discrimination against them.Having found that Respondent interfered with, coerced,and restrained its employees in the exercise of rightsguaranteed by Section 7 of the Act, which the basic purposeof the Act was designed to achieve, it shall be recommend-ed that Respondent be required to cease and desist from inany manner interferingwith,restraining,or coercing itsemployees in the exercise of rights guaranteed them bySection 7 of the Act.22 The remedial purposes of the Act arequite clear. It is aimed, as the Act says, at encouraging thepractice and procedure of collective bargainingas a meansof resolving labor disputes and of protecting the exercise byworkers of full freedom of association, of self-organization,and of negotiating the terms and conditions of theiremployment or other mutual aid or protection through theirfreely chosen representatives.23 Itwas the duty of Respon-dent to refrain from disturbing the status quo by coerciveconduct and to permit the Union to engage in legitimateorganizational activity.24The General Counsel requests that Respondent beordered to return keys to its premises which it retrievedfrom certain employees during the Union's organizationalcampaign. He has cited no cases for such relief nor have Ifound any authority for issuing such an order.In view of the broad range of Respondent's illegalconduct, it will be recommended that Respondent berequired to cease and desist from in any manner interferingwith, restraining,or coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act.The remedial purposes of the Act are quite clear. It isaimed, as the Act says (§ 1) at encouraging the practiceand procedure of collective bargaining and at protect-ing the exercise by workers of full freedom of associa-tion, of self-organization and of negotiating the termsand conditions of their employment or other mutual aidor protection through their freely chosen representa-tive.25Accordingly, upon the basis of the foregoing findings offact, conclusions of law, and upon the entire record, andpursuant to Section 10(c) of the Act, I hereby issue thefollow recommended:ORDER 26Respondent, Idaho Pacific Steel Warehouse Co., Inc.,Boise,Idaho, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Interrogating employees as to their membership in,views about, -or activities on behalf of Local No. 483,26 In the event no exceptionsare filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrderherein shall, asprovided in Sec. 10248of theRules and Regulations,be adopted by the Boardand become itsfindings,conclusions,and Order,and allobjections thereto shall be deemedwaived forall purposes. IDAHO PACIFIC STEEL WAREHOUSE CO.InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Independent, orany other labor organization.(b) Interrogating employees as to whether they wouldcross a picket line.(c)Threatening employees with reprisals if they shouldsupport,assist,or select the aforesaid Union as theirbargainingrepresentative or any other labor organization;nor shall Respondent rescind their employees'gasolinepurchase privilege for their personal cars from companytanks.(d) Promising employees reinstitution of their pensionbenefits if they did not support the Union herein or anyother labor organization.(e)Threatening employees with rescission of pensionbenefits should they select the aforesaid Union or any otherlabor organization.,(f)Denying or rescindingwage increasesto any employeebecause he supports or sympathizes with said Union or anyother union.(g) Refusingto recognize and bargain collectively and ingood faith with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment with the above-named Union, as the exclusivebargaining representative of its employees in the followingappropriate unit:Allproduction employees,maintenanceemployees,truckdriving employees, and warehouse employeesemployed at 5320 Emerald Street,Boise, Idaho, exclud-ing technical employees, office clerical employees,professional employees, guards and supervisors asdefined in the Act.(h) Discouraging membership in the aforesaid Union orany other union.27 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuant333(i)Presentingto, and discussing directly with employees,contract proposalsconcerning terms-and conditions ofemployment without firstpresentingsuch proposals to, ordiscussing theseproposals with the aforesaid Union.(j) In any othermannerinterfering with the efforts of theaforesaidlabor organization to bargaincollectively onbehalf of the employees or with the employees' Section 7rights of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Upon request, bargain collectively in good faith withthe above-named labor organization as the exclusiverepresentative of the employees in the above-described unitwith. respect to rates of pay, hours of employment, andother terms and conditions of employment, embodying in asigned agreementany understanding reached.(b) Preserve and, upon request, make available to theBoard or, itsagents,for examination and copying, allpayroll records, timecards, personnel records and reports,and all other records necessary to analyze the amount ofwagesdue of those employees whose wageincreases wererescinded on November 3, 1975, by Respondent.(c)Post at itspremises in Boise,Idaho, copies of theattached noticemarked "Appendix." 27 Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by Respondent, shall beposted by it immediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter, inconspicuous places, includingall placeswhere notices toemployees are customarily posted. Reasonable steps,shallbe taken by Respondentto insurethat said notices are notaltered, defaced, or covered by any othermaterial.(d)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.to a Judgmentof the UnitedStatesCourt of Appeals Enforcing an Order ofthe National LaborRelations Board."